Name: 90/614/EEC: Commission Decision of 13 November 1990 amending for the sixth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever-free (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  environmental policy;  means of agricultural production;  Europe
 Date Published: 1990-11-28

 Avis juridique important|31990D061490/614/EEC: Commission Decision of 13 November 1990 amending for the sixth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever-free (Only the German text is authentic) Official Journal L 328 , 28/11/1990 P. 0023 - 0023*****COMMISSION DECISION of 13 November 1990 amending for the sixth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine-fever-free ( Only the German text is authentic ) ( 90/614/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever ( 1 ), as last amended by Council Directive 87/487/EEC ( 2 ), and in particular Article 7 ( 2 ) thereof, Having regard to Commission Decision 88/614/EEC of 27 October 1988 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany ( 3 ) as amended by Decision 90/483/EEC ( 4 ), Whereas the Federal Republic of Germany is implementing the plan for the eradication of classical swine fever on a regional basis; Whereas Commission Decision 82/351/EEC ( 5 ), as last amended by Decision 89/450/EEC ( 6 ), has recognized certain parts of the territory of the Federal Republic of Germany as being officially swine-fever-free; Whereas no swine fever has been detected and vaccination against swine fever has been stopped for more than 15 months within a certain area to be recognized as officially swine-fever-free; Whereas the status of the designated officially swine-fever-free region will be maintained by the application of the measures foreseen in Article 7 ( 2 ) of Directive 80/1095/EEC; Whereas, as a result a new part of the territory of the Federal Republic of Germany fulfils the conditions as laid down in Article 7 of Directive 80/1095/EEC, and, consequently may also be recognized as officially free of classical swine fever; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION : Article 1 The following region is added to the list laid down in Article 1 of Decision 82/351/EEC : _ Weser-Ems . Article 2 This Decision is addressed to the Federal Republic of Germany . Done at Brussels, 13 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( 1 ) OJ No L 325, 1 . 12 . 1980, p . 1 . ( 2 ) OJ No L 280, 3 . 10 . 1987, p . 24 . ( 3 ) OJ No L 335, 7 . 12 . 1988, p . 34 . ( 4 ) OJ No L 267, 29 . 9 . 1990, p . 44 . ( 5 ) OJ No L 157, 8 . 6 . 1982, p . 26 . ( 6 ) OJ No L 214, 25 . 7 . 1989, p . 20 .